 



EXHIBIT 10.3

MANAGEMENT SERVICES AGREEMENT

     This Management Services Agreement (the “Agreement”) is entered into this
8th day of February, 2005, by and between Sunair Electronics, Inc., a Florida
corporation (the “Company”) and RPC Financial Advisors, LLC, a Florida limited
liability company (the “Manager”). Notwithstanding anything stated herein to the
contrary, this Agreement shall not be of any legal force and effect unless the
Company consummates the transactions contemplated by that certain Purchase
Agreement, dated November 17, 2004, by and between the Company and Coconut Palm
Capital Investors II, Ltd. (“Coconut Palm”), an affiliate of the Manager (the
“Purchase Agreement”).

W I T N E S S E T H

     WHEREAS, in accordance with the terms of the Purchase Agreement, Coconut
Palm has agreed to purchase and the Company has agreed to sell: (i) 3,000,000
Units (as defined in the Purchase Agreement) at a purchase price of $5.00 per
Unit for an aggregate purchase price of $15,000,000, on or before the First
Closing Date (as defined in the Purchase Agreement, and for purposes of this
Agreement, the “Effective Date”); and (ii) if elected by Coconut Palm, an
additional 2,000,000 Units at a purchase price of $5.00 per Unit for an
aggregate purchase price of up to $10,000,000 if all 2,000,000 Units are
purchased, on or before the Second Closing Date (as defined in the Purchase
Agreement). For purposes of this Agreement, the aggregate purchase price paid by
the Purchaser on the First Closing Date, and, if applicable, the Second Closing
Date, is hereinafter referred to as the “Purchase Price”; and

     WHEREAS, in accordance with the terms of the Purchase Agreement, the
Company has agreed to enter into this Agreement pursuant to which the Manager
will provide certain Management Services to the Company as defined herein below.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

     1. Management Services. Subject to the oversight and review by the
Company’s Board of Directors, the Manager hereby agrees to provide the Company
with the following management services (the “Management Services”):

          (a) establishing certain office, accounting and administrative
procedures;

          (b) assisting the Company in trying to obtain financing relating to
business operations and acquisitions;

          (c) helping the Company in developing and implementing advertising,
promotional and marketing programs;

          (d) advising the Company with respect to securities matters as well as
future acquisitions and dispositions;

 



--------------------------------------------------------------------------------



 



          (e) assisting the Company in developing tax planning strategies;

          (f) formulating risk management policies; and

          (g) providing such other services as may be reasonably requested by
the Company and may be agreed to by the Manager.

     2. Standard of Care. Manager hereby covenants with the Company to:

          (a) perform or take (or cause to be performed or taken) its functions,
responsibilities and duties hereunder in a professional, competent and efficient
manner;

          (b) carry out its duties as Manager fairly, honestly, in good faith
and in the best interests of the Company;

          (c) exercise the degree of care, diligence and skill that a reasonably
prudent manager would exercise in comparable circumstances; and

          (d) perform the Management Services to the satisfaction of the Company
and give the Company full and prompt cooperation in the performance of all
aspects of the Management Services.

     3. Management Fee and Reimbursement of Costs.

          (a) Management Fee.

     (i) Commencing on the later of the Effective Date or January 15, 2005, and
for the first year thereafter (the “Initial Management Term”), the Company shall
pay the Manager a management fee in the aggregate amount of 1/16 times the
Purchase Price, which shall be payable in equal monthly installments (the
“Monthly Management Fee”). Subject to review and approval by the Company’s Board
of Directors, the Company shall pay the Monthly Management Fee within twenty
(20) business days following each monthly period during the Initial Management
Term. For purposes of illustration and not limitation: (x) if the Purchase Price
for the Initial Units and Additional Units purchased by Coconut Palm pursuant to
the Purchase Agreement is equal to Ten Million Dollars ($10,000,000.00), the
management fee for the Initial Management Term shall be an amount equal to Six
Hundred Twenty Five Thousand Dollars ($625,000.00), and the Monthly Management
Fee paid by the Company to the Manager during the Initial Management Term shall
be an amount equal to Fifty Two Thousand Eighty Three Dollars ($52,083.00); and
(y) if the Initial Management Term commences on January 15, 2005, the first
Monthly Management Fee installment shall be due within twenty (20) business days
after February 15, 2005.

     (ii) Following the Initial Management Term, and during the remainder of the
term of this Agreement, the Company shall pay the Manager an annual management
fee in an amount equal to 1% of the gross revenues from operations of the
Company, excluding any revenues received by the Company from the Non-Core Assets
and/or Core Assets of the Company, as such terms are defined in the Purchase
Agreement

2



--------------------------------------------------------------------------------



 



(the “Annual Management Fee”) for the period ending June 30th of each calendar
year (the “Annual Management Term”). The Annual Management Fee for the first
Annual Management Term shall be prorated from the end of the Initial Management
Term through June 30, 2006. The Annual Management Fee shall be calculated by the
Manager and delivered to the Company within forty five (45) business days
following each Annual Management Term. Subject to review and approval by the
Company’s Board of Directors, the Company shall pay the Annual Management Fee
within twenty (20) business days after its receipt thereof.

          (b) Reimbursement of Costs. The Manager shall be reimbursed for all
reasonable out-of-pocket costs, fees or expenses incurred, or expenditures made
in connection with the performance by the Manager of its duties hereunder.
Except for the management fee and the reimbursement of such costs, fees and
expenses pursuant to this Section 3, there shall be no fees or other sums paid
to Manager for the services provided by Manager during the term hereof.

     4. Other Interests and Conflicts. The parties recognize that certain
officers and directors of the Manager will also serve as directors of the
Company. The Manager is engaged directly and through its affiliates in various
investment-related businesses. Nothing in this Agreement is intended to preclude
the Manager and its affiliates from engaging in or possessing an interest in
other business ventures of any nature or description, independently or with
others, whether currently existing or hereafter created, including the
acquisition, management, operation and sale of businesses similar to the
business of the Company.

     5. Term and Termination.

          (a) Term. This Agreement shall commence as of the Effective Date and
shall continue for an initial term of five (5) years. At the end of the initial
five-year period, this Agreement shall be automatically renewed for successive
one (1) year terms, unless terminated by either party upon thirty (30) days
notice.

          (b) Termination. This Agreement may be terminated at any time, upon
the mutual written agreement of the parties hereto. In addition, either party
may terminate this Agreement for cause in the event the other party materially
breaches its duties and obligations under the terms of this Agreement or is in
default of any of its obligations hereunder, which breach or default is
incapable of cure, or if capable of being cured, has not been cured within
thirty (30) days after receipt of written notice from the non-defaulting party
or within such additional period of time as the non-defaulting party may
authorize in writing. In order to determine whether the Manager has materially
breached or is in default of any of its duties and obligations hereunder, a two
thirds (2/3) vote of the Independent Members of the Board of Directors of the
Company shall be required, which for purposes of this Agreement shall mean a
determination by all of the members of the Board of Directors of the Company
other than Richard C. Rochon and Mario B. Ferrari.

     6. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been given if sent by
registered or certified mail, first class postage prepaid, return receipt
requested, to the address of such parties set forth below or such other future
address as may be specified by any party by notice to all of

3



--------------------------------------------------------------------------------



 



the other parties. Such communications may also be given by personal delivery,
by facsimile or by regular mail, but shall be effective only if and when
actually received.

If to the Company, at:

Sunair Electronics, Inc.
3005 SW 3rd Ave.
Fort Lauderdale, FL 33315-3312

Fax:___________________________

If to Manager, at:

RPC Financial Advisors, LLC
555 South Federal Highway
Boca Raton, FL 33432

Fax: 561-955-7333

     7. Amendment. This Agreement may not be modified, amended, altered or
supplemented except upon execution and delivery of a written agreement executed
by the parties hereto.

     8. Miscellaneous.

          (a) Disputes. Any dispute, controversy or claim arising between the
Manager and the Company arising out of or relating to this Agreement, including,
without limitation, any question regarding the Monthly Management Fee or any
Annual Management Fee, or the existence, validity, termination, interpretation
of any term hereof or either party’s performance obligations hereunder shall be
finally settled by arbitration in accordance with the International Arbitration
Rules of the American Arbitration Association (“AAA”) in effect at the time of
the arbitration (the “Arbitration Rules”). The AAA shall be the appointing
authority and responsible for administering any arbitration hereunder in
accordance with the Arbitration Rules. The place of arbitration shall be in
Broward County, Florida. The language of the arbitration shall be English. The
arbitration shall be conducted by a single arbitrator who shall be a
professional, legal or otherwise but shall not be, or have previously been,
associated with any party to this Agreement (the “Arbitrator”). The arbitral
award shall be final, binding and non-appealable. Any award rendered by the
Arbitrator may be confirmed, judgment upon any award rendered may be entered and
such award or the judgment thereon may be enforced or executed upon, by any
court having jurisdiction over any of the parties or their respective assets.
The Arbitrator’s award must be reasoned and issued in writing within thirty
(30) days of the hearing, unless otherwise agreed to by the Manager and the
Company.

          (b) Binding Effect and Assignment. The provisions hereof shall be
binding upon, inure to the benefit of and shall be enforceable by the parties
and their respective heirs, personal representatives, successors and permitted
assigns. This Agreement may not be assigned without the prior written consent of
the parties hereto.

4



--------------------------------------------------------------------------------



 



          (c) Entire Agreement. This Agreement and the additional documents
referenced herein merge all prior negotiations and agreements between the
parties relating to the subject matter hereof and constitute the entire
agreement between the parties relating to such subject matter. No prior or
contemporaneous agreements, except as specified herein, written or oral,
relating to such subject matter shall be binding.

          (d) Further Assurances. Each party hereto specifically covenants and
agrees that it will execute such other and further instruments and documents as
are or may become necessary or convenient to effectuate and carry out the
provisions of this Agreement.

          (e) Counterparts. This Agreement may be executed simultaneously in
multiple counterparts, all of which together shall constitute one and the same
instrument.

          (f) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.

[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Management
Services Agreement to be signed by its duly authorized officer as of the date
first written above.

            SUNAIR ELECTRONICS, INC.
      By:   /s/ James E. Laurent         Name:   James E. Laurent       
Title:   President     

            RPC FINANCIAL ADVISORS, LLC
      By:   /s/ Richard C. Rochon         Name:   Richard C. Rochon       
Title:        

6